Case: 10-51234     Document: 00511569133         Page: 1     Date Filed: 08/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 11, 2011
                                     No. 10-51234
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDGAR HERMOSILLO-MINOR, also known as Edgar Hermosillo,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-1986-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Edgar Hermosillo-Minor appeals the 77-month sentence imposed following
his guilty plea conviction for importation of marijuana and possession with
intent to distribute marijuana. He argues that his sentence was greater than
necessary to meet the sentencing goals in 18 U.S.C. § 3553(a). Hermosillo-Minor
asserts that application of the career offender enhancement yielded an advisory
guidelines range that overstated the seriousness of his offense and did not
properly account for the § 3553(a) factors. He also argues that the sentence fails

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51234   Document: 00511569133      Page: 2   Date Filed: 08/11/2011

                                    No. 10-51234

to account for mitigating factors in his personal history and characteristics,
particularly his problems with substance abuse.
      Hermosillo-Minor does not dispute the calculation of the guidelines range.
Rather, he challenges the reasonableness of the sentence imposed. Where the
district court imposes a sentence within a properly calculated guidelines range,
it is presumptively reasonable. See United States v. Campos-Maldonado, 531
F.3d 337, 338 (5th Cir. 2008). Here, the district court considered Hermosillo-
Minor’s arguments for a lower sentence and made an individualized sentencing
decision based on the facts of the case and in light of the § 3553(a) factors. See
Gall v. United States, 552 U.S. 38, 49-50 (2007). Hermosillo-Minor’s sentence is
presumed to be reasonable because it was within his guidelines range, and he
has not shown sufficient reason for this court to disturb that presumption. See
Cooks, 589 F.3d at 186. Thus, he has not shown error, plain or otherwise, with
respect to the sentence imposed. See United States v. Mondragon-Santiago, 564
F.3d 357, 360-61 (5th Cir. 2009).
      AFFIRMED.




                                         2